ITEMID: 001-84828
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ALBAYRAK v. TURKEY
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Article 34 - Victim);Violation of Article 10 - Freedom of expression -{General} (Article 10-1 - Freedom of expression);No violation of Article 14 - Prohibition of discrimination (Article 14 - Discrimination);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;David Thór Björgvinsson;Egbert Myjer;Elisabet Fura
TEXT: “Transfer to another jurisdiction shall mean the transfer to a jurisdiction one degree lower than the one in which the person concerned is currently working, for a minimum term of service, if:
a) he/she undermines the honour and dignity of the judiciary and respect for his/her own position as a judge by his/her conduct and relations.
b) if he/she by his/her action and conduct gives the impression that he/she cannot perform his/her duty in a correct and an impartial manner.
...”
VIOLATED_ARTICLES: 10
VIOLATED_PARAGRAPHS: 10-1
NON_VIOLATED_ARTICLES: 14
